The President.
The point has been frequently so decided in this Court.
Copland. — -It does not appear from this record that the rate of was settled by the Court.
Wickham. — This is always done by a general order at the end of the term, and applies to all the sterling judgments of that term, without forming a part of every distinct judgment.
The President. — Upon an appeal, the order should be annexed to each judgment, and should appear in the record.
Wickham, then prayed a certiorari, which was awarded.
Note. The general order being certified, the judgment was affirmed in April 1796.